DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The withdrawn claims 15 and 20 are rejoined since they depended on the independent allowable claims 11and 16.

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: -- INTEGRATED CIRCUIT DEVICE HAVING FIN-TYPE ACTIVE--.


Allowable Subject Matter
Claims 1-2, 4-11 and 13-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a second contact structure on the gate structure, and wherein a portion of a sidewall of the second contact structure is around the contact capping layer (claim 1); an interlayer dielectric on the first and second gate structures and the first source/drain region, wherein the contact capping layer comprises a first capping layer and a second capping layer, which are sequentially arranged on the first contact structure, wherein the first capping layer is arranged on the first contact structure and a sidewall of a first contact hole which penetrates the interlayer dielectric, wherein the first capping layer is on a sidewall and a bottom surface of the second capping layer, and wherein the second capping layer is not in contact with the interlayer dielectric (claim 11); wherein the contact capping layer comprises a protruding portion extending outward from a sidewall of the first contact structure, and wherein the protruding portion is at least partially surrounded by the interlayer dielectric (claim 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892